Citation Nr: 0808240	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-10 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
is associated with the claims file.  

The veteran's claim has been advanced on the docket due to 
advanced age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran received a grant of service connection for 
bilateral hearing loss in a December 2004 rating decision 
which established a noncompensable evaluation.  The veteran 
expressed timely disagreement with this decision contending, 
in essence, that his disability is of great enough severity 
so as to warrant compensation.  

The veteran was afforded a hearing evaluation in February 
2004 in association with his claim for service connection for 
a bilateral hearing loss disability.  The findings of this 
examination are adequate for rating purposes; however, the 
veteran contends that since this examination, his hearing 
loss has become noticeably more severe.  Specifically, in 
January 2008, the veteran testified before the undersigned 
Veterans Law Judge that he has had increased difficulty 
hearing since 2004.  Given this contention and the fact that 
the most recent examination is over four years old, the Board 
will remand the claim so that a current audiological 
examination can be afforded to ascertain the severity of the 
service-connected bilateral hearing loss.    See 38 C.F.R. § 
3.327; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board also notes that, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  
Further, if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

The Board is cognizant of the fact that the issue of the 
appropriate rating for the veteran's hearing loss stems from 
a grant of a claim for service connection.  The United States 
Court of Appeals of the Federal Circuit has held that once 
the underlying claim is granted, further notice as to 
downstream questions, such as the effective date, is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also See VAOPGCPREC 8-2003.  However, as this 
appeal must be remanded so that the AMC/RO considers the 
additional evidence noted above, the AMC/RO should provide 
more thorough and specific VCAA notification.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159 and Vazquez-Flores, supra, the 
RO/AMC should notify the veteran of what 
information and evidence are needed to 
substantiate his claim for an initial or 
staged compensable rating for his 
service-connected bilateral hearing loss.  
The veteran should also be notified by 
written correspondence of any information 
and evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
He should be also advised that the RO or 
AMC must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

A copy of the provisions of 38 C.F.R. 
§§ 4.85 and 4.86, to include Tables, 
should be provided to the veteran with 
the notice letter.  

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA. 

3.  The veteran is to be scheduled for a 
VA audiology examination to determine 
the severity of his service-connected 
bilateral hearing loss.  Utilizing the 
Maryland CNC and any other tests which 
may be required, the examiner is asked 
to enter an opinion as to the current 
level of bilateral hearing loss, to 
include reporting of puretone threshold 
averages and percentage speech 
discrimination scores.  

4.  After the directed development has 
occurred, re-adjudicate the veteran's 
claim for an increase.  If the decision 
is less than fully favorable, issue an 
appropriate supplemental statement of 
the case and return the claim to the 
Board for final disposition.   
        
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



